The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 6/26/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The previous 102/103 rejections over Nagaoka have been overcome by the amendment.
The previous restriction and 103 rejections have been maintained over Kawama and repeated but the position has been modified due to the amendment.


	Claim Rejections - 35 USC § 103
Claim(s) 1-3 and 6-7 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawama et al. (US 20060074219 list on IDS and ISR).
Kawama (claims, abs., 4, 17, 31-32, 77, 84-87, examples) discloses a process of producing a high molecular weight (high melt viscosity) polyphenylene sulfide having nitrogen content more preferably of at most 500 ppm (84) by polymerizing p-dibromobenezene or p-dichlorobenzene with a sulfur source comprising NaSH in presence of NaOH.  Kawama teaches p-dibromobenezene or p-dichlorobenzene are functionally equivalent monomers to produce the PAS.  Therefore, it would have been obvious to one of ordinary skill in the art to have replaced dichlorobenzene of Ex.1 with dibromobenezene because of their equivalent functionality as monomers to produce the PAS.  These conditions appear to equally apply to both productions using similar dihalogonbenzene materials. This adaptation would have obviously yielded instantly claimed invention.  The melt viscosity measured at 310 °C/1216 sec-1 is 10-1500 PaS, overlapping with the claimed range. The nitrogen content (≤500 ppm), overlaps with the claimed range of (410-430 ppm).   It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Kawama is silent of on using the claimed chain extender, thermal stability index, Mw, and capped PAS.  According to instant Ex.2, using p-dibromobenezene, NaHS, and NaOH would produce the claimed chain extenders during the polymerization in-situ.  Kawama’s process meets the one of instant Ex. 2.  Accordingly, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  In view of instant Ex.2, Kawama teaches a process using similar steps, similar processing conditions, and similar components in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. Mw (an index of melt viscosity), thermal stability index, chain extender, Mw, and capped PAS, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
Kawama is silent on the claimed process limitations regarding the chain extender. However, claim(s) 1-3 and 6-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this case, the disclosed polyphenylene sulfide meets the claimed one based on the above rationale. 


Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.  
The applicant argued (10:3-4) Kawama teaches a different process and fails to suggest the arrangement of claim 1. The examiner disagrees.  According to instant Ex.2, using p-dibromobenezene, NaHS, and NaOH would produce the claimed chain extenders during the polymerization in-situ.  Kawama’s process meets the one of instant Ex. 2.  In view of instant Ex.2, Kawama teaches a process using similar steps, similar processing conditions, and similar components in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. Mw (an index of melt viscosity), thermal stability index, chain extender, Mw, and capped PAS, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts. Kawama is silent on the claimed process limitations regarding the chain extender.  It is duly notified claim(s) 1-3 and 6-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  In this case, the disclosed polyphenylene sulfide meets the claimed one based on the above rationale. 
The applicant argued (10:5-11:1) Kawama does not teach the claimed nitrogen content.  The examiner disagrees.  Kawama (84) discloses a process of producing a high molecular weight (high melt viscosity) polyphenylene sulfide having nitrogen content more preferably of at most 500 ppm (84), overlapping with the claimed range (410-430 ppm).   It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
The examiner disagrees with the applicant’s argument (11:2) that Kawama fails to teach the claimed properties (Mw, thermal stability index).  Again, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the references.  In view of instant Ex.2, Kawama teaches a process using similar steps, similar processing conditions, and similar components in the claimed amounts.   Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. Mw (an index of melt viscosity), thermal stability index, chain extender, Mw, and capped PAS, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.
Kawama is silent on the claimed process limitations. However, claim(s) 1-3 and 6-7 is(are) product-by-process claims that are limited by and defined by the product.  Determination of patentability is based on the product itself, not on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F. 2d 695, 698,277 USPQ 964,966 (Fed. Cir. 1985).  See MPEP § 2113.  The applicant’s attack on Kawama’s Mw is not necessarily meet the claimed range appears merely argumentative. One of ordinary skill in the art would obviously recognize Mw of a polymer is correlated to its melt viscosity.  The melt viscosity  of Kawama’s PAS (meets the claimed structure by the above rationale) meets the claimed one, which supports the inherency rationale applied for the rejection.  Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise.  A case indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103.  See MPEP § 2184.  In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).
Therefore, the previous restriction and 103 rejections over Kawama have been maintained, but the position has been modified due to the amendment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766